IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40116
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JASON GREGORY NOBLE,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:00-CR-93-ALL
                        --------------------
                            June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jason Noble appeals his sentence following his guilty-plea

conviction for making a false statement when obtaining a firearm.

He argues that the two guns he pawned and was attempting to

retrieve were solely for hunting purposes and that the district

court should have reduced Noble’s offense level by six levels in

accordance with U.S.S.G. § 2K2.1(b)(2).

     We review the district court’s finding whether the firearms

were possessed solely for legitimate sporting or collection

purposes for clear error.   See United States v. Shell, 972 F.2d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40116
                                -2-

548, 550, 553 (5th Cir. 1992).   The district court’s finding that

the firearms were not solely for hunting, as alleged by Noble,

was sufficiently supported by the presentence report and the

record.   The district court’s refusal to grant an offense level

adjustment based upon U.S.S.G. § 2K2.1(b)(2) was not clear error.



     AFFIRMED.